Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The objections and 35 USC 101 abstract idea rejections on the claims are withdrawn based on the amendments to the claims. The double patenting rejections are withdrawn based on the amendments to both the examined application claims and the co-pending application claims.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Regarding the first point made in the Remarks (Remarks, p. 13) that the reference does not teach generating labels wherein those labels can be from sets/subsets of data (the “first subset” as recited in the claim is simply contained in the “second subset” and they are both taken from the larger “dataset”), the Examiner points to Cai that teaches label generation for data and this can be from time series data that is based on subsets of the data that comprise the time series data (see paragraph 4 for example). Regarding the second point made in the Remarks (Remarks, p. 13) that the reference does not teach the newly amended limitations pertaining to predicting recurrence within transactions, the Examiner points to the rejections below and the reference as used to address these newly added limitations.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Achin, US 2018/0060744 A1, in view of Cai, US 2018/0349790 A1, and further in view of Singh, US 2018/0181895 A1.

Regarding Claim 1, Achin teaches:
A computer-implemented method, comprising: aggregating a dataset of data points (paragraphs 19, 26: aggregating data points/observations for the data set); 
performing a cadence analysis on the dataset to determine a recurrence period of the data points (paragraphs 17-18: determining time/recurrence periods between observations/data points. Examiner’s note: Singh also teaches this, see for example paragraph 3);
Achin may not have explicitly taught:
generating a first label using a first subset of the dataset having data points within a first multiple of the recurrence period; generating a second label using a second subset of the dataset having data points within a second multiple of the recurrence period, wherein the second subset includes the data points from the first subset within the first multiple of the recurrence period; 
training a machine learning model using the first label and the second label.
However, Cai shows (paragraphs 4-5, 17-18, 38-39, 68, 86-87, 90: wherein it is collectively discussed generation of labels on subsets of time series data that is used in the training of the machine learning model).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the teachings of Cai with that of Achin for generating labels on subsets of data for training a machine learning model.
The ordinary artisan would have been motivated to modify Achin in the manner set forth above for the purposes of generating labels to train a machine learning model for making forecasts based on subsets of data within the time series data [Cai: paragraphs 4, 17-18].
Neither Achin nor Cai may have explicitly taught:
receiving a set of transactions associated with an account and a merchant; and generating, by the trained machine learning model, a predicted recurrence within the set of transactions.
However, Singh shows (Abstract; paragraphs 3-4, 28, 32, 39, 56: determining/predicting whether transactions will recur using machine/supervised learning model).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the teachings of Singh with that of Achin and Cai for receiving and predicting whether transactions are recurring.


Regarding Claim 2, with Cai teaching the generation of labels as previously pointed out, Achin further teaches:
The computer-implemented method of claim 1, wherein generating the first label further comprises: designating the first subset as an analysis portion; designating the data points having a time value exceeding the first multiple of the recurrence period as a holdout portion; and testing the holdout portion against the analysis portion to generate the first label (paragraphs 30, 74, 194: first and second/analysis training data and holdout data).

Regarding Claim 3, Achin further teaches:
The computer-implemented method of claim 2, further comprising: identifying a holdout multiple of the recurrence period; and determining a delta between the holdout multiple and a data point of the dataset having a most recent time value to generate a holdout date (paragraphs 341, 348: holdout window or date range). (Emphasis added).

Regarding Claim 4, Cai further teaches:
The computer-implemented method of claim 3, further comprising: determining that a third multiple of the recurrence period exceeds the holdout date; and in response to the determining, ceasing label generation (Abstract; paragraph 87: cutoff date that defines a window of the time series data used to generate the labels). (Emphasis added).

Regarding Claim 5, Cai further teaches:
The computer-implemented method of claim 1, wherein the second multiple of the recurrence period is incrementally selected relative to the first multiple of the recurrence period (Abstract; paragraphs 86-87, 90: moving window sampling that is an incremental selection process). (Emphasis added).

Regarding Claim 6, Cai further teaches:
The computer-implemented method of claim 1, further comprising: ceasing label generation in response to determining that no data points of the dataset have a time value between the second multiple of the recurrence period and a subsequent multiple of the recurrence period (Abstract; paragraph 87: cutoff date that defines a window of the time series data used to generate the labels). (Emphasis added).

Regarding Claim 7, Cai further teaches:
The computer-implemented method of claim 1, further comprising: generating a third label using a third subset of the data having data points within a third multiple of the recurrence period, wherein the third subset includes the data points from the first subset and the data points from the second subset 

Regarding Claim 8, Achin teaches:
A system, comprising: a memory; and at least one processor coupled to the memory and configured to: aggregate a dataset of data points (paragraphs 19, 26: aggregating data points/observations for the data set);  
analyze the dataset to determine a recurrence period of the data points (paragraphs 17-18: determining time/recurrence periods between observations/data points. Examiner’s note: Singh also teaches this, see for example paragraph 3);  
group the data points of the dataset into a first analysis subset and a first holdout subset, wherein the first analysis subset includes data points having a time value within the recurrence period; 
group the data points of the dataset into a second analysis subset and a second holdout subset, wherein the second analysis subset includes data points from the first analysis subset and data points having a time value within a multiple of the recurrence period (paragraphs 30, 74, 194: first and second/analysis training data and holdout data). 
Achin may not have explicitly taught:
generate a first label by testing the first holdout subset against the first analysis subset;
generate a second label by testing the second holdout subset against the second analysis subset;
train a machine learning model using the first label and the second label.
However, Cai shows (paragraphs 4-5, 17-18, 38-39, 68, 86-87, 90: wherein it is collectively discussed generation of labels on subsets of time series data that is used in the training of the machine learning model).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the teachings of Cai with that of Achin for generating labels on subsets of data for training a machine learning model.
The ordinary artisan would have been motivated to modify Achin in the manner set forth above for the purposes of generating labels to train a machine learning model for making forecasts based on subsets of data within the time series data [Cai: paragraphs 4, 17-18].
Neither Achin nor Cai may have explicitly taught:
receive a set of transactions associated with an account and a merchant; 
and generate, by the trained machine learning model, a predicted recurrence within the set of transactions.
However, Singh shows (Abstract; paragraphs 3-4, 28, 32, 39, 56: determining/predicting whether transactions will recur using machine/supervised learning model).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the teachings of Singh with that of Achin and Cai for receiving and predicting whether transactions are recurring.


Regarding Claim 9, Achin further teaches:
The system of claim 8, wherein the difference in data points between the second analysis subset and the first analysis subset is the difference in data points between the first holdout subset and the second holdout subset (paragraph 466: the training, validation and holdout partitions are the same, that is there is no imbalance/difference in the data points between the analysis and holdout data sets).

Regarding Claim 10, Cai further teaches:
The system of claim 8, wherein the at least one processor is further configured to: cease label generation in response to determining that no data points of the dataset have a time value between the multiple of the recurrence period and a subsequent multiple of the recurrence period (Abstract; paragraph 87: cutoff date that defines a window of the time series data used to generate the labels). (Emphasis added).

Regarding Claim 11, Cai further teaches:
The system of claim 8, wherein the multiple of the recurrence period is incrementally selected relative to the recurrence period (Abstract; paragraphs 86-

Regarding Claim 12, Achin further teaches:
The system of claim 9, wherein to generate the first label, the at least one processor is further configured to: identify a second multiple of the recurrence period; and determine a delta between the second multiple and a data point of the dataset having a most recent time value to generate a holdout date (paragraphs 341, 348: holdout window or date range). (Emphasis added).

Regarding Claim 13, Cai further teaches: 
The system of claim 12, wherein the at least one processor is further configured to: determine that a third multiple of the recurrence period exceeds the holdout date; and in response to the determining, ceasing label generation (Abstract; paragraph 87: cutoff date that defines a window of the time series data used to generate the labels). (Emphasis added).

Claims 14-15 and 18 are similar to Claims 1-2 and 5 respectively, and are rejected under the same rationale as stated above for those claims.

Regarding Claim 16, Achin further teaches:
The non-transitory computer-readable device of claim 15, the operations further comprising: identifying a third multiple of the recurrence period; and determining a holdout date by subtracting the third multiple from a data point of the dataset having a most recent time value (paragraphs 341, 348: holdout window or date range). (Emphasis added).

Regarding Claim 17, Cai further teaches:
The non-transitory computer-readable device of claim 16, the operations further comprising: determining that a fourth multiple of the recurrence period exceeds the holdout date; and in response to the determining, ceasing label generation (Abstract; paragraph 87: cutoff date that defines a window of the time series data used to generate the labels). (Emphasis added).

Regarding Claim 19, Cai further teaches:
The non-transitory computer-readable device of claim 14, the operations further comprising: determining a third multiple of the recurrence period; and ceasing label generation in response to determining that no data points of the dataset have a time value between the second multiple of the recurrence period and the third multiple of the recurrence period (Abstract; paragraph 87: cutoff date that defines a window of the time series data used to generate the labels). (Emphasis added).

Regarding Claim 20, Cai further teaches:
The non-transitory computer-readable device of claim 14. the operations further comprising: generating a third label using a third subset of the data having data points within a third multiple of the recurrence period, wherein the third subset includes the data points from the first subset and the data points from the second subset (paragraphs 4-5, 17-18, 38-39, 68, 86-87, 90: wherein it is collectively discussed generation of labels on subsets of time series data that is used in the training of the machine learning model). 

Examiner's Note:
The Examiner cites particular pages, sections, columns, line numbers, and/or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner and the additional related prior arts made of record that are considered pertinent to applicant's disclosure to further show the general state of the art. The Examiner's interpretations in parenthesis are provided with the cited references to assist the applicants to better understand how the examiner interprets the prior art to read on the claims. Such comments are entirely consistent with the intent and spirit of compact prosecution.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See previously supplied PTO-892 for relevant and pertinent prior art relating .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVE MISIR whose telephone number is (571)272-5243.  The examiner can normally be reached on M-R 8-5 pm, F some hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVE MISIR/Primary Examiner, Art Unit 2122